UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Patrice Rhodes,                       :
                                      :
               Plaintiff,             :
       v.                             :               Civil Action No. 16-0767-CKK
                                      :
Wells Fargo Bank, N.A.,               :
                                      :
               Defendant.             :



                                 MEMORANDUM OPINION

       Plaintiff filed this action to obtain her alleged portion of the settlement reached in United

States of America v. Wells Fargo Bank, No. 12-cv-01150 (JDB) (D.D.C. Sept. 21, 2012). See

Compl. [Dkt. # 1]. Pending before the Court is Defendant’s Motion to Dismiss pursuant to

subsections 1, 3, 5 and 6 of Federal Rule of Civil Procedure 12(b) [Dkt. # 9]. Plaintiff has not

complied with the Court’s Order [Dkt. # 14] by responding to defendant’s motion by December

30, 2016, and she has not requested additional time to respond. Consistent with the advisements

in the August 31, 2016 Order [Dkt. # 11], the Court finds that plaintiff has conceded defendant’s

argument that she “is not entitled to enforce the Consent Order entered into by the United States

and Wells Fargo because she was not a party to that action.” Def.’s Mot. at 8. Therefore,

defendant’s motion will be granted and this case will be dismissed under Rule 12(b)(6) for

failure to state a claim upon which relief can be granted. A separate Order accompanies this

Memorandum Opinion.

                                              __________s/s__________________
                                              COLLEEN KOLLAR-KOTELLY
                                              United States District Judge
Dated: January 13, 2017